UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-54247 VITAMIN BLUE, INC. (Exact name of registrant as specified in its charter) Delaware 33-0858127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1005 West 18th Street, Costa Mesa, California 92627 (Address of principal executive offices) (949) 645-4592 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of November 12, 2013 Common Stock, $0.0001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II—OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 2 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of Vitamin Blue, Inc. at September 30, 2013, related unaudited statements of operations, statements of stockholders’ equity (deficit) and cash flows for the three and nine months ended September 30, 2013 and 2012, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the company’s December 31, 2012 audited financial statements.Operating results for the period ended September 30, 2013, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2013 or any other subsequent period. 3 VITAMIN BLUE, INC. Condensed Balance Sheets September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses, current Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS – Prepaid expenses, long-term Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued interest, related party Accrued interest, other Derivative liability Convertible notes payable, net of discount of $17,389 and$0, respectively Loans payable Loans payable, related party Total current liabilities STOCKHOLDERS’ DEFICIT: Preferred stock, $0.0001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.0001 par value; 900,000,000 shares authorized, 738,405,000 and 575,445,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See notes to condensed financial statements 4 VITAMIN BLUE, INC. Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Depreciation Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Penalties ) Gain (loss) on change in derivative liability ) ) ) Loss on settlement of debt ) - ) - Interest expense ) Total other income (expense) LOSS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED 625,824,488 See notes to condensed financial statements 5 VITAMIN BLUE, INC. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation expense Bad debt expense ) Contributed services Common stock issued for services - Amortization of debt discount to interest expense Loss on change in derivative liability Loss on settlement of debt - Changes in assets and liabilities: (Increase) decrease in: Accounts receivable ) ) Inventory ) Prepaid expenses ) Increase (decrease) in: Accounts payable ) Accrued expenses NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable Payments on related party loans payable - ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) ) CASH, BEGINNING OF THE PERIOD CASH, END OF THE PERIOD $ $ See notes to condensed financial statements 6 VITAMIN BLUE, INC. Notes to Condensed Financial Statements Nine Months Ended September 30, 2013 (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited condensed financial statements of Vitamin Blue, Inc. (the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all normal recurring adjustments considered necessary for a fair presentation have been included.Operating results for the nine months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013.For further information, refer to the financial statements and related notes included in our annual report on Form 10-K for the year ended December 31, 2012. Going Concern The accompanying financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The accompanying financial statements do not reflect any adjustments that might result if the Company is unable to continue as a going concern. The Company does not generate significant revenue, and has negative cash flows from operations, which raise substantial doubt about the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern and appropriateness of using the going concern basis is dependent upon, among other things, additional cash infusion.The Company has obtained funds from its shareholders through the nine months ended September 30, 2013.Management believes this funding will continue, and has also obtained funding from new investors.Management believes the existing shareholders and the prospective new investors will provide the additional cash needed to meet the Company’s obligations as they become due, and will allow the development of its core business. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements.The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Accounts Receivable The Company extends credit to its customers, who are located primarily in California.Accounts receivable are customer obligations due under normal trade terms.The Company performs continuing credit evaluations of its customers’ financial condition.Management reviews accounts receivable on a regular basis, based on contracted terms and how recently payments have been received to determine if any such amounts will potentially be uncollected.The Company includes any balances that are determined to be uncollectible in its allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off.The balances of the allowance account at September 30, 2013 and December 31, 2012 was $1,389 and $1,752, respectively. 7 Revenue Recognition The Company recognizes revenue upon delivery, provided that evidence of an arrangement exits, title, and risk of loss have passed to the customer, fees are fixed or determinable, and collection of the related receivable is reasonably assured.We record revenue net of estimated product returns, which is based upon our return policy, sales agreements, management estimates of potential future products returns related to current period revenue, current economic trends, changes in customer composition and historical experience.Generally, we extend credit to our customers and do not require collateral.We perform ongoing credit evaluation of our customers and historic credit losses have been within our expectations. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value.As of September 30, 2013 and December 31, 2012, the balances reported for cash, accounts receivable, inventory, prepaid expenses, accounts payable, accrued expenses, and loans payable approximate the fair value because of their short maturities. We have adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) for financial instruments measured as fair value on a recurring basis.ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. 8 We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis are as follows at September 30, 2013 and December 31, 2012: Total Level 1 Level 2 Level 3 September 30, 2013: Derivative liability $ $
